Citation Nr: 1105409	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent 
for psoriatic arthritis of the left elbow.

2. Entitlement to an initial evaluation in excess of 10 percent 
for psoriatic arthritis of the right elbow.

3. Entitlement to an initial evaluation in excess of 10 percent 
for psoriatic arthritis of the left ankle.

4. Entitlement to an initial evaluation in excess of 10 percent 
for psoriatic arthritis of the right ankle.

5. Entitlement to an initial evaluation in excess of 30 percent 
for iritis of the right eye.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2005 and October 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The Board remanded this claim in August 2008 for additional 
development.

Subsequently by rating action in April 2009 the evaluation for 
iritis of the right eye was increased from 10 to 30 percent.  By 
rating action in July 2009 entitlement to a total disability 
rating for compensation based on individual unemployability was 
granted.  


FINDINGS OF FACT

In January 2011 correspondence from the service representative 
the Board was notified that the Veteran indicated that he wished 
to withdraw his appeal concerning the remaining issues on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2011 correspondence from the service representative 
the Board was notified that the Veteran indicated that he wished 
to withdraw his appeal concerning the remaining issues on appeal.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran has properly withdrawn his appeal, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the issues of entitlement to initial evaluations in 
excess of 10 percent for psoriatic arthritis of the left elbow; 
right elbow; left ankle; and, right ankle; and, an initial 
evaluation in excess of 30 percent for iritis of the right eye; 
and the issues are dismissed.




ORDER

The appeal concerning the issues of entitlement to initial 
evaluations in excess of 10 percent for psoriatic arthritis of 
the left elbow; right elbow; left ankle; and, right ankle; and, 
an evaluation in excess of 30 percent for iritis of the right 
eye; and the issues are dismissed.


____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


